DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Treossi et al. (US 2017/0338312) in view of Mao et al. (US 2012/0289112)
Treossi et al. teach a light-weight flexible high-thermal-conductivity nano-carbon composite film, comprising: 
a plurality of composite units laminated sequentially, wherein each of the plurality of composite units comprises flexible adhesive layers and a graphene film layer, and 
the flexible adhesive layers are disposed on both sides of the graphene film layer (paragraph 0055).
	Although Treossi et al. do not teach that each of the flexible adhesive layers comprises at least one of a carbon nanotube film/resin prepreg and a carbon nanotube/resin slurry, Mao et al. state “As can be appreciated, there is hardly any environment where this application cannot be utilized. Having a quick and easy way to make a repair involving a material that will correspond to any shape and then harden once cured, with the added bonus of being a carbon nanotube (CNT) reinforced adhesive for superior strength and wear resistance, provides many advantages.” (paragraph 0016) Therefore, it would be obvious to carbon nanotube/ resin slurry as an adhesive layer as suggested by Mao et al.
With respect to claim 3, Treossi et al. teach the thickness of each of the flexible adhesive layers is 0.5-4 µm (paragraph 0055).
With respect to claim 5, it would be obvious to one of ordinary skill in the art to use epoxy as a resin to achieve significantly improved strength, such as shear and peel strength and wear resistance (paragraphs 0025 and 0027).
Claim 2 is rejected under 35 under 35 U.S.C. 103 as obvious over Treossi et al., and further in view of Jiang et al. (US 2012/0298619)
The teachings of claim 1 are as described above.
Although not taught by Treossi et al., it would be obvious to optimize the thickness of the graphene film layer to be 1-100 µm, if it was to sustain its own weight or not (paragraph 0041).
Allowable Subject Matter
Claims 6-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA M SENGUPTA whose telephone number is (571)272-6019. The examiner can normally be reached Monday-Friday, 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONYA M SENGUPTA/Primary Examiner, Art Unit 1745